ALLOWABILITY NOTICE
Response to Arguments
	In view of Applicant’s amendments dated 11/17/2020 all previous 35 USC 112 Rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anna Kinney on 2/11/2021.

The application has been amended as follows referencing the claims dated 11/17/2020: 
Claim 1 lines 4-5, after “portion forms a” and before “reservoir”
	Insert --closed--

Claim 1 lines 10-11, after “a shoulder” and before the semicolon “;”
	Delete [[and the shaft comprises an o-ring groove]]

Claim line 16 (last line), after “portion hole” and before the period “.”
	Insert --wherein the poppet comprises a channel defined along a longitudinal axis of the poppet, the channel terminating at a top opening at a top of the head and a bottom opening at a bottom of the shaft; wherein the top opening opens directly into the upper housing and the bottom opening opens directly into the closed reservoir-- 

Claim 2 is cancelled.

Claim 11 line 1, after “wherein” and before “end of the”
	Delete [[the]]
	Insert --an--

Allowable Subject Matter
Claims 1 and 3-11 are allowed via the instant Examiner’s Amendment.
The following is an examiner’s statement of reasons for allowance: 
	In addition to the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, a shaft having a channel, “…wherein the top opening opens directly into the upper housing and the bottom opening opens directly into the closed reservoir.”
	
	The Examiner interprets “a closed reservoir” to mean a reservoir not having any other fluid openings and the terms “directly” are interpreted to mean no intervening structure. The closest prior art is considered to be Sakikawa et al. (US 5333451) which lacks the claimed features and further consideration of obviousness failed to reasonably cure the deficiency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system call, 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/



/MARINA A TIETJEN/Primary Examiner, Art Unit 3799